United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Petersburg, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Dean Albrecht, for the appellant
Office of Solicitor, for the Director

Docket No. 07-2010
Issued: May 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 26, 2007 appellant filed a timely appeal from a May 3, 2007 decision of the
Office of Workers’ Compensation Programs’ hearing representative affirming an overpayment
determination. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over
the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $5,245.26 for the period September 4 to November 26, 2005 because he accepted
wage-loss compensation following the termination of his compensation benefits; and (2) whether
appellant was at fault in the creation of the overpayment, thus precluding waiver of the recovery
of the overpayment.

FACTUAL HISTORY
This is the fourth appeal in this case.1 The Board issued a decision on April 1, 1998 in
which it found that the Office improperly terminated appellant’s compensation.2 In a decision
dated July 15, 2003, the Board again reversed Office decisions terminating appellant’s
compensation. On September 6, 2002 the Office terminated appellant’s compensation on the
grounds that he no longer had any continuing disability due to his accepted September 7, 1989
employment injury.3 In reversing the termination of benefits, the Board found the record
contained an unresolved conflict in medical opinion evidence. In the fourth appeal, the Board
affirmed an August 31, 2005 decision in which the Office terminated appellant’s compensation
effective September 4, 2005 on the grounds that he refused an offer of suitable work.4 The facts
and the circumstances of the case up to that point are set forth in the Board’s prior decisions and
are incorporated herein by reference.5
Subsequent to the Board’s August 17, 2006 decision, the employing establishment
notified the Office that appellant was paid compensation for the period September 4 to
November 26, 2005 after his compensation had been terminated based on his refusal of suitable
work. The record contains computer forms showing appellant was paid $5,245.26 for the period
September 4 through November 26, 2005.
By letter dated July 24, 2006, the Office advised appellant of its preliminary
determination that there was a $5,245.26 overpayment of compensation. It found that he
accepted compensation for wage loss for the period September 4 to November 26, 2005
following the termination of his wage-loss benefits for refusing suitable employment. The
Office found that appellant was at fault in the creation of the overpayment because he accepted
payments which he knew or should have known to be incorrect. Appellant was aware or
reasonably should have been aware that he was not entitled to compensation following the
August 31, 2005 termination decision. The August 31, 2005 decision stated that compensation
1

On September 7, 1989 appellant, then a 43-year-old mail processor clerk, filed a traumatic injury claim alleging
that he injured his back that date while breaking down mail. The Office accepted the claim for a low back strain.
This was assigned claim number A06-0469808. On February 23, 1990 appellant filed an occupational disease claim
alleging that on September 7, 1989 he first realized his lower back, left lumbar and left hip conditions were
employment related. This was assigned claim number 06-485173, which was deleted on May 31, 1990 as the Office
determined appellant’s February 23, 1990 claim was actually a claim for a recurrence of disability. The Office of
Personnel Management approved appellant’s application for disability retirement on October 2, 1990. Appellant
retired from the employing establishment effective October 1, 1990. On July 22, 1991 the Office accepted
appellant’s recurrence claim and expanded his claim to include the condition of herniated nucleus pulposus. On
October 2, 1991 appellant filed an election form opting to receive benefits under the Federal Employees’
Compensation Act effective September 11, 1990. By letter dated September 27, 1991, appellant was placed on the
periodic rolls for temporary total disability.
2

Docket No. 98-75 (issued April 1, 1998).

3

Docket No. 03-1009 (issued July 15, 2003).

4

Docket No, 06-73 (issued April 17, 2006).

5

On July 3, 1998 and October 17, 2003 appellant filed election forms opting to receive compensation benefits
under the Act.

2

would cease effective September 4, 2005. Appellant was given 30 days in which to request a
telephone conference, a prerecoupment hearing before the Branch of Hearings and Review or a
final decision. If he agreed that he had received an overpayment, he was instructed to send a
check or money order for the full amount to the Office. If appellant was unable to pay the full
amount, he was instructed to send a completed Form OWCP-20, overpayment recovery
questionnaire, so that the Office could determine a fair repayment method.
On August 21, 2006 appellant contested the preliminary finding of an overpayment and
fault, stating that he had received the August 31, 2005 decision and had advised the Office that
he continued to receive payments. He asserted that he was not at fault in the creation of the
overpayment and requested waiver of the recovery of the overpayment and submitted a
completed overpayment recovery questionnaire. Appellant also requested a prerecoupment
hearing before an Office hearing representative, which was held on February 28, 2007.
By decision dated May 3, 2007, the Office hearing representative found that there was a
$5,245.286 overpayment of compensation for the period September 4 through November 26,
2005 and that appellant was at fault in the creation of the overpayment, thus, precluding waiver
of the overpayment. The hearing representative found the overpayment was due and payable in
full.
LEGAL PRECEDENT -- ISSUE 1
The Act7 provides that the United States shall pay compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.8
Section 8129(a) of the Act provides that, when an overpayment has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Office by decreasing later payments to which the individual is entitled.9
ANALYSIS -- ISSUE 1
The Board finds that an overpayment occurred in this case for the period September 4 to
November 26, 2005. The record establishes that appellant received wage-loss compensation
from the Office in the amount of $5,245.26 for the period September 4 to November 26, 2005.
However, he was not entitled to any compensation from the Office following the termination of
his compensation benefits as of September 4, 2005. Thus, appellant received an overpayment of
compensation for the period September 4 to November 26, 2005.
6

This appears to be a typographical error as the record shows appellant received three payments of $1,748.42.
When multiplied by the three payments the total is $5,245.26. The preliminary determination also reflected this
amount.
7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8102(a).

9

5 U.S.C. § 8129. See also D.R., 59 ECAB ___ (Docket No. 07-823, issued November 1, 2007) (the Office
found that appellant received an overpayment of compensation as she received wage-loss compensation after the
Office had issued a decision terminating her entitlement to compensation benefits).

3

LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulation, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.10 Section 10.433 of the implementing regulation provides that the Office may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.11 The regulation further provides that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from the Office are proper.12 Under the regulations, a recipient will be found
to be at fault with respect to creating an overpayment if he or she [a]ccepted a payment which he
or she knew or should have known to be incorrect.13 Whether the Office determines that an
individual was at fault with respect to the creation of an overpayment depends on the
circumstances surrounding the overpayment.14
ANALYSIS -- ISSUE 2
The Office determined that appellant accepted compensation payments he knew or
should have known were incorrect because he accepted the payments following termination of
his compensation benefits by the Office in its August 31, 2005 decision. When the Office finds a
claimant at fault in creating the overpayment on the grounds that he accepted a payment which
the individual knew or should have been expected to know was incorrect, it must establish that,
at the time the claimant received the compensation payment, the claimant knew or should have
known the payment was incorrect.15
The Board finds that appellant was at fault in creating the overpayment for the period
September 4 to November 26, 2005. The record establishes that the Office issued compensation
checks to appellant for the period September 4 to November 26, 2005. The evidence establishes
that he was aware that the Office had previously terminated his compensation benefits by
decision dated August 31, 2005. The Board finds that appellant is with fault in the creation of
the overpayment from September 4 to November 26, 2005 on the grounds that he accepted a
payment that he knew or should have known to be incorrect. That the Office may have been
negligent in issuing the payments does not mitigate this finding.16 As appellant is with fault in
the creation of the overpayment from June 13, 2004 to November 25, 2006, he is not eligible for

10

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

11

20 C.F.R. § 10.433(a).

12

Id.

13

20 C.F.R. § 10.433(a)(3).

14

20 C.F.R. § 10.433(b).

15

See Otha J. Brown, 56 ECAB 228 (2004); Karen K. Dixon, 56 ECAB 145 (2004).

16

See 20 C.F.R. § 10.435(a); D.R., supra note 9; William E. McCarty, 54 ECAB 525 (2003).

4

waiver of the recovery of the overpayment. The Office is required by law to recover this
overpayment.17
CONCLUSION
The Board finds that an overpayment of compensation of $5,245.26 was created during
the period September 4 to November 26, 2005 because appellant received compensation for that
period following the termination of his compensation as of September 4, 2005. The Board
further finds that, under the circumstances of this case, appellant is at fault in the creation of the
overpayment and is not entitled to waiver of recovery of the overpayment
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 3, 2005 be affirmed.
Issued: May 23, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

The repayment of the overpayment is not an issue in this case as appellant is not in receipt of continuing total
disability payments. With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to those
cases where the Office seeks recovery from continuing compensation benefits under the Act. 20 C.F.R. § 10.441(a);
see also Joan Ross, 57 ECAB 694 (2006). Bob R. Gilley, 51 ECAB 377 (2000).

5

